Citation Nr: 0603418	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  00-16 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Entitlement to an increased rating for service-connected 
hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to January 
1955.  Service in Korea is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

In March 2000, the RO received the veteran's claim of 
entitlement to service connection for a bilateral hip 
disability.  The May 2000 rating decision denied the claim, 
and he appealed.

The veteran presented testimony before a Veterans Law Judge 
at the RO in September 2003.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.  
Following the hearing, the Board remanded the claim in May 
2004 for the purpose of obtaining additional medical 
evidence, to include affording the veteran a VA orthopaedic 
examination.  After completing the additional development 
requested by the Board, the VA Appeals Management Center 
(AMC) denied the claim in a February 2005 supplemental 
statement of the case (SSOC).  The case is now once again 
before the Board.

The Board notes that the Veterans Law Judge who conducted the 
September 2003 hearing is no longer employed by the Board.  
The veteran was informed of this fact and of his right to 
have an additional Board hearing in a letter from the Board 
dated in November 2005.  This letter also informed the 
veteran that if he did not respond to the letter within 30 
days, the Board would assume he did not want an additional 
hearing.  To date, the veteran has not responded to this 
letter, and the Board will therefore proceed to decide the 
claim without scheduling the veteran for an additional 
hearing.

Issue not on appeal

 In a February 2005 rating decision, the RO increased the 
disability rating assigned the veteran's service-connected 
lumbar disc disease from 20 to 60 percent.  To the Board's 
knowledge, the veteran has not disagreed the assigned rating, 
and that issue is therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

The issue of entitlement to an increased rating for service-
connected hypertension is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the AMC.


FINDING OF FACT

A preponderance of the medical and other evidence of record 
does not demonstrate that the veteran's bilateral hip 
disability is related to his military service.


CONCLUSION OF LAW

A bilateral hip disability was neither incurred in nor 
aggravated by the veteran's military service.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a bilateral hip 
disability.

The veteran is seeking service connection for a bilateral hip 
disability.  He essentially contends that while on patrol in 
the mountains of Korea, he slipped on a patch of ice, and 
fell close to 50 feet down an incline, causing a hip 
disability which endures to the present day.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the June 2000 statement of the case (SOC) and 
numerous SSOCs of the pertinent law and regulations, of the 
need to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, letters were sent to the veteran in 
December 2002, June 2004, and October 2004 which were 
specifically intended to address the requirements of the 
VCAA.  The October 2004 letter from the RO specifically 
notified the veteran that to support a claim for service 
connection, the evidence must show "an injury in military 
service, or a disease that began in or was made worse during 
military service, or [that] there was an event in service 
that caused injury or disease;" a "current physical or 
mental disability;" and a "relationship between your 
disability and an injury, disease, or event in military 
service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the October 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, VA Medical Centers (including private facilities 
where VA authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  This letter also notified the 
veteran that VA would assist him "by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The October 2004 letter notified the veteran that he "must 
give us enough information about the evidence so that we can 
request it from the person or agency that has them . . . 
[i]t's your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the October 2004 letter instructed the veteran 
to "[c]omplete and return an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, for each 
heath care provider so that we can obtain treatment 
information.  You may want to obtain and send us the 
information yourself."  With respect to VA medical records, 
the June 2004 letter advised the veteran that if "you have 
received treatment at a [VA] facility or treatment authorized 
by [VA], please furnish the dates and places of treatment . . 
. [w]e will then obtain the necessary reports of such 
treatment."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The October 2004 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  Review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was initially adjudicated by the RO in 
May 2000, several months before the enactment of the VCAA in 
November of that year.  Furnishing the veteran with VCAA 
notice prior to initial adjudication was clearly an 
impossibility; VA's General Counsel has held that the failure 
to provide VCAA notice prior to initial adjudication in such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.

In the instant case, the veteran was provided with VCAA 
notice via the December 2002, June 2004, and October 2004 
VCAA letters.  His claim was then readjudicated in the 
February 2005 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VCAA notice(s).  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claim 
on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes extensive VA treatment 
records; medical records from the University of Missouri 
Medical Center; an opinion from the veteran's private 
physician, J.K., M.D.; the reports of multiple VA 
examinations; letters the veteran wrote to his wife and 
parents during service; and personal statements from the 
veteran's spouse and various other acquaintances.  
The veteran and his representative have not identified any 
outstanding evidence.  

The veteran's service medical records are not currently on 
file and have apparently been destroyed in a July 1973 fire 
at the National Personnel Records Center (NPRC).  All of the 
RO's efforts to obtain service medical records have been 
unsuccessful.  Therefore, it is clear that additional 
attempts to obtain these records would be futile and would 
only serve to delay resolution of this appeal.  
See 38 U.S.C. § 5103A(2) [VA is not required to provide 
assistance to a claimant if no reasonable possibility exists 
that such assistance would aid in substantiating the claim]; 
see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].  Therefore, 
the Board will proceed to evaluate the claim on the evidence 
currently of record.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony at a personal hearing before a Veterans Law Judge 
in September 2003.  As was described in the Introduction, he 
was later offered the opportunity to testify at another 
personal hearing if he so desired; based on his non-response 
to the Board's letter, it does not appear that he is 
interested in doing so.   

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Continuity of symptomatology 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2005).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court stated that 
in Savage it had clearly held that 38 C.F.R. § 3.303 does not 
relieve the claimant of his burden of providing a medical 
nexus.

Analysis

At the outset of its discussion, the Board again notes that 
the veteran's service medical records are missing and are 
presumed to have been destroyed in the July 1973 fire at the 
NPRC.  Since VA has been unable to obtain the veteran's 
service medical records, it has a heightened duty to explain 
its findings and conclusions.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis of the veteran's claim is 
undertaken with this duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

As noted above, service connection requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
(1) and (2).  See Hickson, supra.

In the instant case, the veteran has been diagnosed with mild 
degenerative changes of the bilateral hips.  The first 
Hickson element has therefore been satisfied.

With respect to the second Hickson element, as noted above, 
the veteran's service medical records were destroyed in a 
1973 fire at the NPRC.  There is, however, other evidence 
that the veteran injured his hips while serving in Korea.  
The veteran has submitted various letters he wrote to his 
parents and wife during service in which he refers to hip and 
back pain.  From these letters, it also appears that the 
veteran's parents and wife sent him "Excedrin" and 
"Anacin" to ease his back and hip pain.  Each of these 
letters bears a 1954 post-mark.  Moreover, as noted above, 
the veteran is currently in receipt of a 60 percent 
disability rating for a service-connected low back condition.  
Service connection was granted for this condition on the 
basis that such resulted from the in-service fall described 
by the veteran.  Accordingly, for the purposes of this 
decision, Hickson element (2) has been satisfied with respect 
to injury.

The Board additionally observes that the presumptive 
provisions with respect to arthritis have not been satisfied.  
Arthritis was not diagnosed until many years after service. 

The crucial element in this case is the final Hickson 
element, medical nexus.  The question of whether the 
veteran's current bilateral hip disability is related to his 
in-service fall or some other cause is essentially medical in 
nature.  The Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
There are of record, however, two medical opinions which 
address the relationship between the veteran's bilateral hip 
arthritis and his period of military service.  

Dr. J.K., the veteran's private physician, indicated that the 
veteran developed "chronic low back and hip pain" from the 
time of his military service.  Dr. J.K. further noted that 
the veteran has "a right paracentral bulging annulus at L5-
S1 and degenerative changes of the lumbar spine" and had 
experienced back and hip pain since his in-service fall.  

The July 2004 VA examiner, determined that the veteran's mild 
degenerative changes in the bilateral hips were not likely 
the result of any in-service injury, but were instead 
"within normal limits for [the veteran's] age" (he is 
currently 73).  
The examiner also concluded that the veteran's reported 
severe "hip" pain "is more in his lumbar spine region and 
radiating" due to his service-connected low back disability, 
and that "he does not have true hip pathology that would be 
out of the ordinary for his age."

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing 
the data, and the medical conclusion that the physician 
reaches. . . . As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions 
[are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

In the instant case, the Board finds the opinion of the July 
2004 VA examiner to be more probative than that of Dr. J.K.  
Dr. J.K.'s opinion suffers from several flaws.  First, while 
Dr. J.K. related the veteran's hip pain to his in-service 
fall, he did not provide a specific diagnosis to account for 
such hip symptomatology.  
Cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
[symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].  

Moreover, the opinion of Dr. J.K. appears to be uninformed by 
review of the entire claims file and fails to provide any 
explanation or underlying rationale for the opinions 
expressed.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) [whether a physician provides the basis for 
his/her opinion goes to the weight or credibility of the 
evidence].  Significantly, Dr. J.K. failed to account for the 
role the veteran's service-connected low back disability may 
have played in his overall disability picture.  The Board 
notes that while Dr. J.K. provided a diagnosis of a 
paracentral bulging annulus at L5-S1 and degenerative changes 
of the lumbar spine, he failed to mention how this disability 
may have contributed to the veteran's hip pain.  

In addition, Dr. J.K.'s opinion appears to be predicted on a 
long-standing history of "chronic low back and hip pain" 
[emphasis added by the Board].  However, the existence of 
chronic hip pain is not clearly identified in the medical 
records.  Indeed, medical records from the University of 
Missouri Medical Center focus primarily on the veteran's low 
back disability, with only passing reference to the veteran's 
hip pain.  Given the obvious severity of the veteran's low 
back disability [it is currently rated as 60 percent 
disabling], medical reports of radiculopathy, and the 
relative anatomical position of the veteran's hip and low 
back, a probative medical opinion should address the 
veteran's co-morbid disabilities.  Dr. J.K. did not.  

Unlike Dr. J.K., the July 2004 VA examiner thoroughly 
discussed the role the veteran's service-connected low back 
disability played in his overall disability picture, which 
the VA examiner found to be significant.  After conducting a 
physical examination of the veteran together with a complete 
review of the entire claims file, the examiner determined 
that much of the veteran's reported "hip" pain was in 
actuality a symptom of lumbar disc disease and accompanying 
radiculopathy, rather than the product of any true hip 
disability.  The examiner further noted that while the 
veteran does have some mild degenerative changes in the hips, 
such was congruent with his advanced age and was unrelated to 
any reported in-service fall.  The complete rationale for the 
opinions expressed was provided by the VA examiner.  The 
Board thus finds the opinion of the July 2004 VA examiner to 
be more probative than that of Dr. J.K.  

The July 2004 VA examiner's opinion is also consistent with 
the findings of another VA examination conducted in March 
2003, which suggested that the veteran's hip pain may be the 
result of radicular symptoms stemming from the veteran's 
"bulging annulus at L5-S1."

The Board has also considered various statements in the 
veteran's VA and private treatment records (including Dr. 
J.K.'s opinion and a July 2003 statement from M.L., M.D.) to 
the effect that he has experienced right hip pain since his 
in-service fall.  These reports, however, are based solely on 
the history as provided by the veteran and are unaccompanied 
by a review of the veteran's claims file.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) [the fact that the 
veteran's history is recorded in medical records does not 
transform it into a competent medical opinion]; Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, recently 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.

The objective record reveals that the first time the veteran 
was treated for hip pain following service was in December 
1972, nearly 20 years following separation from active duty 
in January 1955.  Apart from a single admission for right hip 
pain in January 1984 (the etiology of which was reported as 
"undetermined"), the veteran was not treated for hip pain 
again until the late 1990s, at a time when he was nearly 70 
years of age.  Thus, the medical history reported by the 
veteran and relied upon by his private physicians, which was 
suggestive of chronic hip pain since his Korean Conflict 
military service, is in fact inaccurate and contradicted by 
the record.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].

The only other evidence which serves to connect the veteran's 
current bilateral hip disability with his military service is 
lay statements of the veteran, his wife, and various 
acquaintances.  It is now well settled, however, that 
laypersons without medical training are not qualified to 
render medical opinions regarding matters such as 
determinations of etiology, which call for specialized 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (2005) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The veteran's 
opinion and those of his wife and friends on medical matters 
such as nexus are accordingly lacking in probative value.

The Board is also aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  The Board believes that these 
provisions are not for application in this case, because 
neither chronicity nor continuity of symptomatology has been 
demonstrated.  First, with respect to chronicity, there is no 
indication of a chronic hip problem (arthritis) in service.  
Second, with respect to continuity of symptomatology, as has 
been discussed above there is no objective indication of a 
hip problem until 1972, or for nearly two decades following 
service.  In any event, supporting medical evidence of 
continuous symptomatology is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.

In short, for reasons expressed immediately above, Hickson 
element (3) has not been met, and the veteran's claim fails 
on this basis.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for a bilateral hip disability is denied.


REMAND

2.  Entitlement to an increased rating for service-connected 
hypertension, currently evaluated as 10 percent disabling.

The veteran also seeks an increased disability rating for his 
service-connected hypertension, which is currently evaluated 
as 10 percent disabling.  

Reason for remand

The Board's May 2004 decision granted service connection for 
hypertension.  This decision was effectuated by a rating 
decision dated later that same month which assigned a 10 
percent evaluation.  The veteran filed a notice of 
disagreement with respect to the assigned disability rating 
in July 2004; the RO has not, however, issued a SOC with 
respect to that issue.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed, but a SOC has not been issued, the Board must 
remand the claim to the Veterans Benefits Administration 
(VBA) for issuance of a SOC.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

After completing and development actions 
it deems to be appropriate, VBA should 
readjudicate the claim of entitlement to 
an increased rating for hypertension.  If 
the decision does not result in a 
complete grant of benefits sought, VBA 
must issue a SOC.  The veteran should be 
advised of his appeal rights.  If an 
appeal is perfected, the case should be 
returned to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


